Title: Thomas Jefferson to James Madison, 13 October 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Oct. 13. 14.
          It seems as if we should never find men for our public agencies with mind enough to rise above the little motives of pride & jealousy, & to do their duties in harmony, as the good of their country, & their own happiness would require. poor Warden, I find, has been thought an object of jealousy to Crawford, and the scenes of Dr Franklin and mr Adams, Dr Franklin & Lee, Dr Franklin and Izard (si magnis componere parva licebit) are to be acted over again in Crawford & Warden. I inclose you a letter from the latter, which seems so simple a narrative as to carry truth on it’s face. Warden has science enough, with his modest manners, to have gained the affections & society of the literati, and even those of the high circles of the place. Crawford has sound sense, but no science, speaks not a word of the language, and has not the easy manners which open the doors of the polite circle. his functions are limited by insuperable barriers to a formal correspondence, by letter, with the minister. it is natural that in this situation he should be uneasy & discontented, and easy for him to mistake the objects on which it should be manifested. I have no doubt, from what I learn through other channels, that Warden renders us an essential service, which mere superiority of office does not put in the power of the other, of keeping the public there truly informed of the events of the war here. I have as little doubt that if Crawford could suppress the little pride & jealousy which are beneath him, he might often make Warden the entering wedge for accomplishing with that government, what will be totally beyond his own faculties. I fear his experience has not yet taught him the lesson, indispensable in the practical business of life, to consider men, as other machines, to be used for what they are fitted; that a razor should be employed to shave our beards, and an axe to cut our wood, and that we should not throw away the axe because it will not shave us, nor the razor because it will not cut our wood. it is true that on the subject of the letter inclosed, I have heard not a tittle from any other source. to you, who have doubtless recieved the doleances of Crawford, I have thought it would be satisfactory audire alteram partem; and the rather as he has perhaps unbosomed himself to a private individual more unreservedly than he would in a formal defence addressed to yourself. ever affectionately & respectfully yours.
          Th: Jefferson
        